UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
SEALED INDICTMENT

-~ Vv, =
20 Cr. 445-UA,

STEWART BARNWELL,

a/k/a “Tutu,”
MIGUEL SANCHEZ,

a/x/a “Miguel Roque,”
CALEB HOOKER,

a/k/a “Khaleaf,” and
ABIMELEC JIMENEZ,

a/k/a “Mel,”

Defendants.

COUNT ONE
(Narcotics Conspiracy)
The Grand Jury charges:

Ji. From in or about January 2020 up to and including in or
about September 2020, in the Southern District of New York and
elsewhere, STEWART BARNWELL, a/k/a “Tutu,” MIGUEL SANCHEZ, a/k/a
“Miguel Roque,” CALEB HOOKER, a/k/a “Khaleaf,” and ABIMBLEC
JIMENEZ, a/k/a “Mel,” the defendants, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

2. It was a part and an object of the conspiracy that
STEWART BARNWELL, a/k/a “Tutu,” MIGUEL SANCHEZ,- a/k/a “Miguel

Roque,” CALEB HOOKER, a/k/a “Khaleaf,” and ABIMELEC JIMENE4, a/k/a

 

 
 

“Mel,” the defendants, and others known and unknown, would and did
distribute and possess with the intent to distribute controlled
substances, in violation of Title 21, United States Code, ,Section
841(a) (1).

3, The controlled substances that STEWART BARNWELL, a/k/a
“Tutu, ” MIGUEL SANCHEZ, a/k/a “Miguel Roque,” CALEB HOOKER, a/k/a
“Khaleaf,” and ABIMELEC JIMENEZ, a/k/a “Mel,” the defendants,
conspired to distribute and possess with the intent to distribute
were (1) one kilogram or more of mixtures and substances containing
a detectable amount of heroin, in violation of Title 21, United
States Code, Section 841 (b) (1){A); and (2) 280 grams or more of
mixtures and substances containing a detectable amount cocaine -
base, in violation of Title 21, United States Code, Section
BA (bo) (1) (A).

(Title 21, United States Code, Section 846.)

‘FORFEITURE ALLEGATION

 

4, As a result of committing the offenses alleged in Count
One of this Indictment, STEWART BARNWELL, a/k/a “Tutu,” MIGUEL
SANCHEZ, a/k/a “Miguel Roque,” CALEB HOOKER, a/k/a “Khaleaf,” and .
ABIMELEC JIMENEZ, a/k/a “Mel,” the defendants, shall forfeit to
the United States, pursuant to Title 21, United States Code,
Section 853, any and all property constituting, or derived from,
any proceeds obtained, directly or ‘indirectly, as a result of said

offenses and any and all property used, or intended to be used, in

 

 
any manner or part, to commit, or to facilitate the commission of,
said offenses, including but not limited to a sum of money in
United States currency representing the amount of proceeds

traceable to the commission of said offenses.

 

Substitute Assets Provision
5. T£ any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

a. cannot be located wpon the exercise of due
diligence;

b. has been transferred or sold to, or deposited
with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or
e, has been commingled with other property which

cannot be subdivided without difficulty;
“at is the intent of the United States, pursuant to Title 21, United
"States Code, Section 853{p), to seek forfeiture of any other
property of the defendants up to the value of the above forfeitable
property. |

(Title 21, United States Code, Section 853.)

Tuoonin Fad : has gauy S fin, 5
FOREPERSON AUDREY $TRAUSS

Acting JInited States Attorney

 

 

 
Form No. USA-33s-274 (Bd. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

STEWART BARNWELL, a/k/a “Tutu,”
MIGUEL SANCHEZ, a/k/a “Miguel Roque,”
CALEB HOOKER, a/k/a “Khaleaf,” and
ABIMELEC JIMENEZ, a/k/a “Mel,”

Defendants ..

 

INDICTMENT
20 Cr.
(21 U.S.C, § 846)

AUDREY STRAUSS

 

Acting United States Attorney

Arwonte, Boor

“Troreperson

 

 

 
